In an action, inter alia, for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Westchester County (Spolzino, J.), dated April 10, 2003, which, among other things, awarded pendente lite child support and maintenance and directed him to pay the carrying charges on the marital residence.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
“Modifications of pendente lite maintenance and child sup*422port should rarely be made by an appellate court, and then only under exigent circumstances, such as when a party is unable to meet his or her financial obligations, or when justice otherwise requires” (Verderame v Verderame, 247 AD2d 609 [1998]; see Aliano v Aliano, 285 AD2d 522 [2001]). The husband did not demonstrate that the pendente lite award left him unable to meet his own financial obligations (see Pezza v Pezza, 300 AD2d 555 [2002]; Grant v Grant, 299 AD2d 521, 522 [2002]; Aliano v Aliano, supra). Any inequities perceived by the husband can best be remedied by a speedy trial (see Verderame v Verderame, supra; Weinberg v Weinberg, 247 AD2d 535, 536 [1998]; Shipman v Shipman, 237 AD2d 426, 427 [1997]; Pascale v Pascale, 226 AD2d 439, 440 [1996]).
The husband’s remaining contention is without merit. Altman, J.P., S. Miller, Luciano and Rivera, JJ., concur.